DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of an image-recording apparatus comprising: 
a conveyance unit configured to convey in a conveying direction a recording medium including a receiving layer containing a dye fixative that aggregates a dye; a recording head configured to apply an ink to the recording medium during relative movement in a scanning direction across the conveying direction in a print scan, the recording head including a metallic nozzle array, a first color nozzle array, and a second color nozzle array, the metallic nozzle array including a plurality of nozzles from which a metallic ink containing metal particles is ejected, the first color nozzle array including a 
a controller configured to control operation of recording an image on the recording medium with the recording head and the conveyance unit based on image data including a metallic color image formed by overlapping the metallic ink, the first chromatic color ink, and the second chromatic color ink, 
wherein the controller controls the recording operation to perform a first print scan in which only the metallic ink is applied to a region in the recording medium in which the metallic color image is to be formed, after the first print scan, to perform a second print scan in which the first chromatic color ink is applied to the region and in which the metallic ink is not applied to the region, and, after the second print scan, to perform a third print scan in which the second chromatic color ink is applied to the region and in which the metallic ink is not applied to the region.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 18,
The primary reason for allowance for this claim is the inclusion of the limitations of an image-recording method for a recording apparatus, 
the recording apparatus comprising: 

a recording head configured to apply an ink to the recording medium during relative movement in a scanning direction across the conveying direction in a print scan, the recording head including a metallic nozzle array, a first color nozzle array, and a second color nozzle array, the metallic nozzle array including a plurality of nozzles from which a metallic ink containing metal particles is ejected, the first color nozzle array including a plurality of nozzles from which a first chromatic color ink containing a coloring material of the dye is ejected, the second color nozzle array including a plurality of nozzles from which a second chromatic color ink containing a coloring material of the dye is ejected, the second chromatic color ink having lower reactivity with the dye fixative contained in the recording medium than the first chromatic color ink, 
the method comprising: performing a first print scan in which only the metallic ink is applied to a region in the recording medium in which a metallic color image is to be formed; after the first print scan, performing a second print scan in which the first chromatic color ink is applied to the region and in which the metallic ink is not applied to the region; and, after the second print scan, performing a third print scan in which the second chromatic color ink is applied to the region and in which the metallic ink is not applied to the region, to record an image on the recording medium based on image data including the metallic color image formed by overlapping the metallic ink, the first chromatic color ink, and the second chromatic color ink.
	
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
Regarding claims 2-17,
These claims are considered to be allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goto et al. (US 2019/0371791) discloses in a first printing step, metallic ink is applied to a color metallic area where a color metallic image on a print medium having a receiving layer containing a dye coagulating agent for coagulating a dye is formed, while moving the print head in a main-scanning direction.
Onishi (US 2011/0227984) discloses a printing device includes a nozzle to eject metallic ink including metal fragments onto a medium, a radiation unit to irradiate the medium with light to cure the metallic ink, and a control unit to control irradiation of the light so that a film thickness formed by the metallic ink is equal to or less than a length of a long side of the metal fragments when the metallic ink is cured on the medium.
Kakutani (us Patent 8,529,043) discloses a printing apparatus that includes a head that has at least one special ink nozzle that ejects special (i.e. metallic) ink on a printing medium and at least one ordinary ink nozzle that ejects ordinary ink on the printing medium; a transport mechanism; and a print control section.  
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853